IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. 59,101-01


EX PARTE WILLIAM SPEER





ON APPLICATION FOR WRIT OF HABEAS CORPUS 
FROM BOWIE COUNTY



Per Curiam.  
 

O R D E R


	This is an application for writ of habeas corpus filed pursuant to the provisions of
Article 11.071, Tex. Code Crim. Proc.
	On October 30, 2001, Applicant was convicted of the offense of capital murder.  The
jury answered the special issues submitted pursuant to Article 37.071, Tex. Code Crim.
Proc., and the trial court, accordingly, set punishment at death.  This Court affirmed
Applicant's conviction and sentence on direct appeal.  Speer v.  State, No. 74,253 (Tex. Crim.
App. October 8, 2003). 
	In his application, Applicant presents four allegations in which he challenges the validity
of his conviction and resulting sentence.  The trial court did not hold an evidentiary hearing. 
The trial court entered findings of fact and conclusions of law and recommended that the relief
sought be denied. 
	This Court has reviewed the record with respect to the allegations made by Applicant. 
We adopt the trial judge's findings and conclusions.  Based upon the trial court's findings and
conclusions and our own review, we deny relief.
	IT IS SO ORDERED THIS THE 30TH DAY OF JUNE, 2004.

Do Not Publish